4. Implementation of the synergies of research and innovation earmarked funds in Regulation (EC) No 1080/2006 concerning the European Fund of Regional Development and the Seventh Framework Programme for Research and Development (
- Before the vote:
There are no problems with this report. On behalf of the Group of the European People's Party (Christian Democrats), I would like to request an electronic vote.
The time has actually run out, but, in the light of the limited transport options available this week and provided that the House has no objections, I propose that we hold a roll-call vote. Does anyone wish to object? No one has objected, so we can vote.